620 S.E.2d 390 (2005)
279 Ga. 720
In The Matter of Kenneth T. ISRAEL (twelve cases).
Nos. S05Y1542, S05Y1543, S05Y1544, S05Y1545, S05Y1546, S05Y1547, S05Y1548, S05Y1549, S05Y1550, S05Y1551, S05Y1552, S05Y1721.
Supreme Court of Georgia.
October 3, 2005.
William P. Smith III, General Counsel State Bar, Jenny K. Mittelman, Assistant General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
In these 12 disciplinary matters, the State Bar is seeking the disbarment of Israel. In Case No. S05Y1721, the special master recommended that Israel be disbarred for violations of Rules 1.3, 1.4, 1.16 and 9.3 of Bar Rule 4-102(d) of the Georgia Rules of Professional Conduct. These violations arise from Israel's failure to take any action on behalf of a client, failure to communicate with the client, failure to return the client's file and unearned fees, and failure to respond to disciplinary authorities investigating the client's grievance. The remaining 11 matters are before the Court on Notices of Discipline, also each seeking disbarment based on violations of the Georgia Rules of Professional Conduct, each violation similarly arising out of Israel's wholesale abandonment of ten separate clients, to the detriment of their legal matters and financial interests, and his abandonment of his client files and banking records, over which the State Bar has been appointed receiver. The maximum penalty for these violations is disbarment. Israel is currently under interim suspension, he was served by publication as his whereabouts are unknown, and he has failed to respond in any of the disciplinary matters.
The record demonstrates Israel's disregard for clients' interests and of the disciplinary process and shows a pattern of dishonesty, misuse of client funds, and neglect. Therefore, we endorse and adopt the Special Master and State Bar's recommendation that the appropriate sanction in these matters is disbarment. Accordingly, the name of Kenneth T. Israel is hereby removed from the rolls of persons entitled to practice law in the State of Georgia. Israel is reminded of his duties under Bar Rule 4-219(c).
Disbarred.
All the Justices concur.